DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SEAN CAMPBELL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                              Appellees.

                               No. 4D14-3080

                           [January 28, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No.07-1612CF10A.

   Sean Campbell, Milton, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Angela E. Noble,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The State in its response to this Court’s order to show cause concedes
that the trial court improperly denied appellant’s timely rule 3.850 motion
without ordering a response, without record attachments, and without
providing any reasoning. See Simon v. State, 997 So. 2d 490 (Fla. 4th DCA
2008); Dieudonne v. State, 958 So. 2d 516 (Fla. 4th DCA 2007). This
matter is remanded for further proceedings.

   Reversed and remanded.

MAY, GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.